Citation Nr: 9921847	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-37 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for multiple teeth 
extractions for purposes of compensation or dental treatment.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1977 to February 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a claim of entitlement to 
service connection for multiple teeth extractions and which 
denied entitlement to dental treatment.

The veteran requested and was granted a personal hearing at 
the RO.  That hearing was conducted in September 1996.  The 
veteran requested a hearing before the Board.  A Travel Board 
hearing was conducted in January 1999 by the undersigned 
Board member.  


FINDINGS OF FACT

1.  There are no indications in the records that the teeth 
extracted in service are not replaceable.

2.  Replaceable missing teeth are not a disability as defined 
by applicable veterans' benefits laws and regulations.

3.  Accepting the veteran's allegations as true, there is no 
evidence or allegation that the veteran meets any criteria 
for service connection for purposes of eligibility to dental 
treatment.  


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
teeth extractions manifested by replaceable missing teeth is 
not well grounded, either for compensation purposes or for 
purposes of entitlement to dental treatment.  38 US.C.A. 
§ 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for each tooth extracted during service.  The 
veteran also contends that, because the teeth extracted in 
service were not replaced during service, his remaining teeth 
"spread" and thus become loose, leading to further tooth 
loss after service.  The veteran contends that he is entitled 
to compensation for any current dental disorder related to 
missing teeth, including treating remaining teeth and 
replacing missing teeth with dental appliances or dentures. 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred or aggravated 
during service.  38 US.C.A. § 1110 (West 1991).  Service 
connection may be granted for a dental disease or injury of 
individual teeth and the investing tissue if incurred in or 
aggravated by service.  38 CF.R. § 3.381(a) (1998).  However, 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling.  38 CF.R. § 4.149.  These dental disorders may be 
considered service-connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  

That provision, 38 CF.R. § 4.149, specifies that non-
disabling dental conditions may be considered service-
connected solely for the purposes of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 CF.R. § 17.120 or 17.123.  The Board 
notes that 38 CF.R. § 17.123 has been renumbered and 
redesignated as § 17.161, without change.  For convenience, 
the Board will hereinafter refer to 38 CF.R. § 17.161, the 
current codification of the applicable provisions.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, subject to 
various restrictions including one-time treatment and (given 
the appellant's dates of service) a timely application within 
a year of service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and several other categories which 
are not relevant to the present case.  38 US.C.A. § 1712; 
38 CF.R. § 17.161.

However, the initial question is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 US.C.A. § 5107(a).  To be well grounded, the claim must be 
plausible, one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of competent evidence to support 
service connection of a dental condition manifested by 
replaceable missing teeth, the claim is implausible and must 
be denied as not well grounded.  38 US.C.A. § 5107(a); 
Woodson v. Brown, 8 Vet. App. 352 (1995).

The veteran contends that he underwent multiple dental 
extractions during service, with as many as eight to 10 teeth 
being extracted during service.  By a rating decision issued 
in July 1996, the RO denied entitlement to service connection 
for multiple teeth extractions and denied eligibility for 
dental treatment.  In that same month, the veteran disagreed 
with the denial of service connection for a dental disorder.  
The RO issued a statement of the case (SOC) in August 1996.  
The SOC informed the veteran that service connection may only 
be granted for disability, and notified the veteran that a 
dental disorder manifested by replaceable missing teeth is 
defined by law as non-disabling under 38 CF.R. § 4.149, and 
may be considered service-connected solely for purposes of 
determining eligibility for dental treatment.  

The veteran thereafter testified, at a personal hearing 
conducted in September 1996, as to his belief that he was 
entitled to compensation and dental treatment based on 
multiple tooth extractions in service.  The veteran also 
testified that he sought VA dental treatment in 1980, 
proximate to his service discharge.  The evidence of record 
reflects that the RO made several attempts to obtain the 
records identified by the veteran at his hearing, but no 
additional dental records were located.  

The veteran contends that all his teeth were in place at the 
time of his service induction.  The veteran's service 
enlistment examination, conducted in October 1976, includes 
no notation that any tooth was missing.  However, dental 
examination conducted in mid-March 1977, about a weeks after 
the veteran's induction into active service, reflects that 
some teeth were missing.  That examination report, in the 
chart showing missing teeth and existing restorations, 
reflects that upper teeth #1, #15, and #16, and lower teeth 
#17 and #32 were missing.  However, a chart reflecting 
diseases, abnormalities, and x-rays from that same 
examination on reflects that teeth #1, #16, #17, and #32 were 
missing.  

Service medical records reflect that in mid-May 1977 the 
veteran underwent oral surgery under anesthesia, was 
admitted, and then was discharged the following day.  Dental 
records dated in May 1977 state that teeth #1 and #32 were 
extracted.  The service dental records do not reflect 
extraction of any other tooth.  The dental records reflect 
that the veteran received routine dental treatment, including 
removal of a gold crown from tooth #10 in April 1979 and 
replacement of the gold crown in May 1979.  The dental 
records reflect no diagnosis of any dental disorder.  

The veteran's service separation examination included a 
dental examination, although the date on which that dental 
examination was conducted is not apparent.  That separation 
dental examination reflects that upper teeth #1 and #15 were 
missing and that lower teeth #17 and #32 were missing, that 
the veteran had Type III periodontal disease (T-3) and one 
crown (C-1).

Private dental records dated in September 1996 reflect that 
the veteran was missing upper teeth #1, #2, #5, #9, #11, #15, 
#16 and lower teeth #17-#20 and #29-#32.  There was Type III-
V periodontal disease, with moderate plaque, heavy calculus, 
and generalized bleeding and recession of gums.

Thus, the service medical records do not support the 
veteran's contention that he underwent multiple tooth 
extractions during service, since only extraction of teeth #1 
and #32 is reflected in the service medical or dental 
records.  However, the Board notes that the veteran's 
assertion that the service dental records are somewhat 
contradictory is correct.  The records as to whether the 
veteran had any teeth missing at entry, or which teeth were 
missing, including the indication that teeth #1 and #32 were 
missing on service entry conflict with the later notation 
that Teeth #1 and #32 were extracted during service.  
Moreover, the list of teeth missing on service entry reflects 
that some teeth were already missing which are later shown as 
present on service discharge examination.  

Resolving all evidence in the veteran's favor, and assuming 
that any tooth indicated as missing on any service dental 
examination or record was extracted or lost during service, 
teeth #1, #15, #16, #17, and #32 were missing at the 
conclusion of the veteran's service.  The Board notes in 
particular that there is no record that replacement of any of 
these teeth was recommended.

For dental conditions, each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service connection.  38 CF.R. § 
3.381(a).  In relevant part, the regulations governing 
entitlement to compensation and eligibility for treatment of 
dental disorders distinguish between "replaceable missing 
teeth" or periodontal disease, defined as not disabling for 
purposes of compensation, and teeth lost as a result of "loss 
of substance of body of maxilla or mandible."  If teeth are 
lost as a result of loss of substance, service connection 
both for compensation and for treatment may be granted.  
Compare 38 CF.R. § 4.149 with 38 CF.R. § 4.150, Diagnostic 
Code 9913; Simington v. West, 11 Vet. App. 41, 44 (1998).  

Here, there is no evidence that the veteran lost any tooth 
during service as a result of loss of substance of the body 
of the maxilla or mandible.  There is no medical or dental 
evidence or opinion that the veteran's lost teeth are not 
"replaceable missing teeth" within the meaning of Diagnostic 
Code 4.149.  There is no medical evidence of a medical or 
dental diagnosis other than missing teeth or periodontal 
disease.  Neither the law nor the regulations allow VA or the 
Board to grant service connection for compensation purposes 
for replaceable missing teeth or periodontal disease.  

The Board also notes that there is no medical or dental 
opinion, other than the veteran's unsupported lay statement, 
which links tooth loss after service to failure to replace 
teeth extracted during service.  The veteran's opinion as to 
the etiology of tooth loss after service does not serve to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (lay assertions of medical etiology 
cannot render a claim well-grounded); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (lay persons are not 
competent to render medical opinions).

Thus, in the absence of any medical or dental diagnosis for 
which service connection may be granted, the veteran's claim 
for service connection for a dental disorder manifested by 
replaceable missing teeth is not well-grounded.  The Board 
notes, however, that, while "replaceable missing teeth" is 
not defined as a disability for compensation purposes, 
replaceable missing teeth may be considered service-connected 
for the purposes of determining entitlement to VA dental 
examinations or treatment.  The Board has, therefore, 
considered whether service connection for multiple dental 
extractions may be granted for this purpose.  

The governing statute and regulation provide for various 
categories of eligibility for such treatment.  38 US.C.A. § 
1712 and 38 CF.R. § 17.161.  The veteran is ineligible for 
Class I dental treatment, which requires a compensable 
service-connected dental condition.  Class II dental 
treatment is provided for noncompensable service-connected 
dental conditions, but restrictions include one-time 
treatment and timely application after service.  The veteran 
testified that he received such treatment proximate to 
service, but his eligibility under this category expired many 
years ago.  

Class II(a) dental treatment is provided, without 
restrictions as to the number of treatment episodes or timely 
application, for a service-connected noncompensable dental 
condition due to a combat wound or other service trauma.  The 
veteran is not eligible under this category since he does not 
allege he sustained a combat wound, and routine dental 
treatment, including extractions, is not defined as dental 
trauma.  Trauma under this category means an injury, and it 
does not include work performed on teeth is service.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).  
Dental treatment is authorized for veterans who are evaluated 
as totally disabled on a schedular basis or by virtue of 
individual unemployability.  38 US.C.A. § 1712(a)(1)(G).  
Dental treatment is authorized for a veteran who is 
participating in a rehabilitation program or who is receiving 
VA medical care and requires dental treatment for a dental 
disorder complicating the VA medical treatment.  38 CF.R. 
§ 17.161(i), (j).  However, it is clear that these categories 
are not relevant in this case, as it is neither claimed nor 
shown that the veteran meets any of the other dental 
treatment eligibility categories and the veteran cannot 
establish a plausible claim on any of these bases.   Under 
these circumstances, the claim for service connection for 
purposes of dental treatment is also not well grounded.  
Woodson, 8 Vet. App. at 353-54.

Based on the foregoing, the Board finds that there is no 
category authorizing service connection for a dental disorder 
for purposes of dental examination or outpatient dental 
treatment under which the veteran has established a plausible 
claim.  In short, to the extent the claim for service 
connection is a claim for dental treatment, it is not well 
grounded.  Id.  As the veteran's claim for service connection 
for multiple teeth extractions is not well-grounded either 
for compensation purposes or for purposes of VA outpatient 
dental treatment, the claim must be denied.


ORDER

Entitlement to service connection for multiple teeth 
extractions is denied.  




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

